DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both a hinge (see fig. 1) and a maxilla before expansion (see fig. 6A).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 	

Specification
The disclosure is objected to because of the following informalities: In para. 0002, “Arch” should not be capitalized in the middle of several sentences.  
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contain more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “intermediate members” in claims 1-5, “arm members” in claim 1, “holding members” in claim 1, and “connection members” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liou (U.S. Patent No. 6,334,771 B1).
In regards to claim 1, Liou discloses an orthodontic expansion device (figs. 5-6) used in orthodontic treatment to expand a maxilla and a maxillary dentition (col. 2 lines 12-21, the orthodontic expansion device comprising: two hinges (76) arranged with an interval; a screw (74); two intermediate members (75) configured to be driven in directions of opening on a front end side with the respective hinges as fulcrums, by rotation operation of the screw (col. 3 lines 11-16, 60-67 – col. 4 lines 1-3); at least two arm members (71) supported by the intermediate members and extending laterally forward from the intermediate members (see fig. 5); and at least two holding members (11, 21) supported by the arm members and configured to be attached to crowns of both lateral segments of the maxillary dentition (see fig. 5).  
In regards to claim 4, Liou discloses the orthodontic expansion device (figs. 5-6) wherein, in a state in which the holding members (11, 21) are attached to the crowns of the both lateral segments of the maxillary dentition (see fig. 5), the two intermediate members (75) are configured to move forward with movement of the two intermediate members being driven in the directions of opening on the front end side with the respective hinges (76) as the fulcrums, by the rotation operation of the screw (74) (col. 3 lines 11-16, 60-67 – col. 4 lines 1-3).  
In regards to claim 5, Liou discloses the orthodontic expansion device (figs. 5-6) wherein, in a state in which the holding members (11, 21) are attached to the crowns of the both lateral segments of the maxillary dentition (see fig. 5), the holding members are configured to move in a fan shape and laterally in approximately symmetrical directions with respect to a midpalatal suture of the maxilla as a center line (see figs. 5, 6; col. 3 lines 11-16, 60-67 – col. 4 lines 1-3) with movement of the two intermediate members (75) being driven in the directions of opening on the front end side with the respective hinges (76) as the fulcrums, by the rotation operation of the screw (74).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liou (U.S. Patent No. 6,334,771 B1) as applied to claim 1 above, and further in view of Yoshida (JP 2019042297 A).

    PNG
    media_image1.png
    554
    646
    media_image1.png
    Greyscale

In regards to claim 2, Liou discloses the invention substantially as claimed. Liou fails to disclose the orthodontic expansion device wherein the two hinges are rotatably supported at both ends of a connection member with a fixed interval therebetween, and wherein one of the hinges and one end of the connection member are rotatably supported by a back end support portion of one of the intermediate members, and an other one of the hinges and an other end of the connection member are rotatably supported by a back end support portion of an other one of the intermediate members.   
However, Yoshida teaches the orthodontic expansion device (figs. 10-12) wherein the two hinges (hinges in annotated fig. 10) are rotatably supported at both ends of a connection member (6) with a fixed interval therebetween, and wherein one of the hinges and one end of the connection member are rotatably supported by a back end support portion (back end support portion in annotated fig. 10) of one of the intermediate members (5b), and an other one of the hinges and an other end of the connection member are rotatably supported by a back end support portion of an other one of the intermediate members (5a) (para. 0029; see figs. 10-12).   
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expansion devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liou to incorporate the teachings of Yoshida and provide the orthodontic expansion device wherein the two hinges are rotatably supported at both ends of a connection member with a fixed interval therebetween, and wherein one of the hinges and one end of the connection member are rotatably supported by a back end support portion of one of the intermediate members, and an other one of the hinges and an other end of the connection member are rotatably supported by a back end support portion of an other one of the intermediate members. Doing so would enable the device to spread the two halves of the expander accurately and evenly.
In regards to claim 3, Liou discloses the invention substantially as claimed. Liou fails to teach the orthodontic expansion device wherein the two intermediate members include engaging portions configured to synchronize operation with the respective hinges as the fulcrums, with the rotation operation of the screw.  
However, Yoshida teaches the orthodontic expansion device (figs. 10-12) wherein the two intermediate members (5a, 5b) include engaging portions (13a, 13b) configured to synchronize operation with the respective hinges (hinges in annotated fig. 10) as the fulcrums, with the rotation operation of the screw (3) (para. 0029; see figs. 10-12).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expansion devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liou to incorporate the teachings of Yoshida and provide the orthodontic expansion device wherein the two intermediate members include engaging portions configured to synchronize operation with the respective hinges as the fulcrums, with the rotation operation of the screw.  Doing so would enable the device to spread the two halves of the expander accurately and evenly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.N.H./            Examiner, Art Unit 3772     

/Cris L. Rodriguez/          Supervisory Patent Examiner, Art Unit 3772